Citation Nr: 1720393	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  03-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for traumatic chondromalacia of the right patella (hereinafter referred to as a right knee disability).

2.  Entitlement to an initial rating in excess of 10 percent for right knee subluxation with residual quadriceps atrophy and knee instability (hereinafter referred to as right knee subluxation).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities as of May 8, 2012, on a schedular basis.

4.  Entitlement to a TDIU as a result of service-connected disabilities prior to May 8, 2012, on an extraschedular basis.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty training (ACDUTRA) with the Army National Guard from October 1992 to November 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in part, denied a disability rating in excess of 10 percent for traumatic chondromalacia of the right patella secondary to subluxation with residual quadriceps atrophy and resultant knee instability, and denied a TDIU.

A September 2003 rating decision separated the issues and awarded a 10 percent rating for subluxation with residual quadriceps atrophy and knee instability of the right knee and a 10 percent rating for traumatic chondromalacia of the right patella.  The case has since been transferred to the RO in Cleveland, Ohio and such office has current jurisdiction of the case.

In February 2013, November 2013, and October 2016, the Board remanded the issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's October 2016 remand instructions by obtaining and associating the Veteran's Vocational Rehabilitation folder with the claims file (located under the "Education" entries), scheduling a VA examination in December 2016, and readjudicating the appeal in a December 2016 Supplemental Statement of the Case.

The issue of TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the entirety of the appeal period, the weight of the evidence demonstrates that the Veteran's right knee disability has been manifested by pain, giving way, locking up, swelling, weakness, flexion ranging from 75 to 140 degrees, and extension ranging from 0 to 10 degrees.

2.  Prior to December 6, 2016, the Veteran exhibited, at most, slight right knee subluxation with residual quadriceps atrophy and knee instability.

3.  As of December 6, 2016, the Veteran exhibited, at most, moderate right knee subluxation with residual quadriceps atrophy and knee instability.

4.  With resolution of any doubt in her favor, the Veteran's service-connected disabilities preclude her from obtaining and maintaining both physical and sedentary employment from May 8, 2012, to March 25, 2014.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2016).

2.  Prior to December 6, 2016, the criteria for an initial rating in excess of 10 percent for right knee subluxation with residual quadriceps atrophy and knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).

3.  As of December 6, 2016, the criteria for an initial rating of 20 percent, and no higher, for right knee subluxation with residual quadriceps atrophy and knee instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, (DC) 5257 (2016).

4.  The criteria for a TDIU on a schedular basis have been met from May 8, 2012, to March 25, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Because the claim of entitlement to a schedular TDIU is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in her pursuit of a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of her claim is not necessary.

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, VA sent letters to the Veteran in December 2001 and October 2004, which set out the type of evidence needed to substantiate her claims.  The information regarding the claim for increase that is required by Vazquez was provided in an August 2008 letter.

The Board also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in March 2003, September 2003, June 2007, March 2008, February 2010, March 2013, and December 2016.  The Board finds that the VA examinations taken as a whole are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

The Veteran challenges the competency of the December 2016 VA examiner's ability to evaluate orthopaedic disorders, given his title as a certified physician assistant.  As such, she believes that the examiner's assessment is no more probative than her lay assertions regarding a worsening of symptoms.  However, the Board finds that her assertions are insufficient to overcome the presumption of regularity applied to government officials, such as VA examiners conducting compensation examinations.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Id.  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Specifically, Cox v. Nicholson found that "a nurse practitioner is 'competent to provide diagnoses, statements, or opinions.'"  20 Vet. App. at 569.  

The Board finds that the December 2016 VA examiner is adequately qualified to conduct the compensation examination at issue here.  The question of severity of the Veteran's right knee disabilities is not of sufficient detail or complexity so as to render inadequate the examination of the certified physician's assistant.

Moreover, the Court has held that VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox, 20 Vet. App. at 569.  The December 2016 VA examination report includes the Veteran's reported, current symptomatology, as well as clinical findings that include specific ranges of motion and test results.  The report is thorough and factually accurate; it measured the current severity of the Veteran's right knee disabilities.

Therefore, notwithstanding the Veteran's general assertions, the evidence does not reflect any irregularities with the way the examination was conducted or with the examination report itself.   For these reasons, the Board finds that the presumption of administrative regularity is not overcome and that the December 2016 VA examination report is adequate for rating purposes.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.


II.  Claims for Higher Ratings Related to the Right Knee

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's right knee chondromalacia of the right is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5261.  She also has a separate rating of 10 percent for right knee subluxation under 38 C.F.R. § 4.71a, DC 5257.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 15 degrees is rated 30 percent; flexion of the leg limited to 30 degrees is rated 20 percent; flexion of the leg limited to 45 degrees is rated 10 percent; and flexion of the leg limited to 60 degrees is rated noncompensable.

Under DC 5261 for limitation of extension of the knee, a 50 percent rating is warranted where extension is limited to 45 degrees, a 40 percent rating is warranted where extension is limited to 30 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees, a 10 percent rating is warranted where extension is limited to 10 degrees, and a noncompensable rating is warranted where extension is limited to 5 degrees.

Separate ratings under DC 5260 and DC 5261 may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 
9-2004 (September 17, 2004).

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is warranted where subluxation or lateral instability is moderate.  A 10 percent rating is warranted where subluxation or lateral instability is slight.

Separate disability ratings are possible for limitation of knee motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).
	
DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available under that code.

Turning now to the medical evidence, private treatment records from September 2001 reflect full active range of right knee motion (ROM), crepitus with passive ROM, and no instability or tenderness.

VA treatment records from October 2001 to September 2002 reflect diagnoses of a right knee ligament sprain and right knee patellar chondromalacia.  There was tenderness to palpation, no crepitants, and no to slight joint laxity.  ROM ranged from full to "decent" with pain.  Varus and valgus stress test revealed that there may be a "little bit" of instability.  X-rays revealed no evidence of significant osseous, articular, or soft tissue abnormalities.

A September 2002 private treatment record reflects the Veteran's complaints of instability, severe pain, and burning pain behind the right knee.  Flexion was to 135, and the Veteran was assessed with decreased right knee strength and ROM with quadriceps atrophy.

A March 2003 VA general examination report reflects that the right knee was very sensitive to touch with flexion to 80 degrees and extension to 5 degrees.  After repetition of movement, the Veteran reported increased pain and weakness, but flexion was to 110 degrees and extension remained at 5 degrees.  The right knee was noted to be stable based on the Drawer and Lachman tests.  X-rays were normal, and September 2002 x-rays were noted to reveal no cartilage loss.

A September 2003 VA joints examination report reflects complaints of right knee constant pain described as rubbing and occasional pins and needles, stiffness and swelling at times, giving way, locking up, fatigability, and lack of endurance.  During flare-ups, the Veteran experienced a stabbing-type pain, muscle spasm, and swelling, caused by putting pressure on the knee, bending it the wrong way, putting it in the wrong position, walking for a long period of time, or standing for a long period of time.  Extension was to 0 degrees, and flexion was to 110 degrees.  After repetitive use testing, extension remained at 0 degrees, while flexion decreased to 100 degrees due to pain and spasms.  The examiner found laxity with varus stress on the right knee and no swelling.  X-rays were normal.  The impression was a history of dislocation of the right patella with chondromalacia of the patella and lateral collateral laxity of the right knee.

VA treatment records from January to February 2007 reflect reports of significant lateral instability and abnormal ROM with pain "with extreme motion."

A June 2007 VA examination report reflects that the Veteran reported chronic pain, stiffness, and swelling of the right knee.  She denied locking, but stated that it felt as if it was going to give way.  She noted that pain increased with weight-bearing, walking, and ROM.  Objective examination of the right knee revealed no significant deformity, no ankylosis, no swelling, no effusion, no erythema, diffuse pain to palpation along the inferior posterior medial and lateral borders of the patella, as well as some pain palpable in the popliteal area.  Extension was to 0 degrees with pain at the extremes of ROM, and flexion was to 140 degrees with pain at the extremes of ROM.  After repetitive use testing, the Veteran exhibited the same ROM and the same pain.  The Veteran did not describe flare-ups, and stated that the pain was constant and chronic.  Stability tests were negative, but there were positive apprehension sign of the patella and a positive patellar grind test.  X-rays of the right knee revealed no significant bone or joint abnormality.  The diagnosis was chondromalacia of the right knee.

A March 2008 VA examination report reflects pain, soreness, and tenderness in the right knee.  Flexion was to 140 degrees, and extension was to 0 degrees.  Repetitive use caused increasing symptoms.  Flare-ups were reported to occur periodically with use, and there was some mild looseness noted in the right knee.

VA treatment records from September 2008 to December 2009 reflect worsening chronic right knee pain, instability, buckling, giving out, diffuse tenderness throughout the right knee, and slight laxity.  Flexion ranged from 110 to 130 degrees, and extension ranged from 0 to 10 degrees.  X-rays were unremarkable.  Magnetic resonance imaging (MRI) of the right knee reflected what appeared to be an intact meniscus and a possible but uncertain lateral collateral ligament sprain or partial tear, although examination did not detect any instability or meniscal pathology.

A February 2010 VA examination report reflects increasing pain, aching soreness, tenderness, fatigability, and occasional swelling.  Extension was to 0 degrees, and flexion was to 110 degrees with pain.  Repetitive use testing caused increasing pain.  Flare-ups occurred with heavy use.  The knee was found to be stable, and x-rays were normal.  The diagnosis was chondromalacia patella of the right knee with quadriceps atrophy.

A March 2013 VA examination report reflects a diagnosis of right knee injury with chondromalacia and quadriceps atrophy.  The Veteran reported flare-ups impacting the function of the knee and/or lower leg, which consisted of increased pain with use.  Flexion was to 75 degrees with painful motion beginning at 0 degrees, and extension was to 10 degrees with pain not resulting in any limitation of extension.  There was no additional limitation of motion after repetitive-use testing.  There was  less movement than normal; weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; interference with sitting, standing, and weight-bearing; and tenderness or pain to palpation.  Joint stability tests were normal, and there was evidence or history of recurrent patellar subluxation/dislocation, which was slight in the right.  There was no evidence of tibial and/or fibular impairment, meniscal conditions or procedures, or documented arthritis.

A December 2016 VA examination report reflects diagnoses of right knee pain, right knee strain, patellofemoral pain syndrome, and right knee subluxation with quadriceps atrophy.  The Veteran reported that her right knee gave out when she stepped backwards, and noted flare-ups consisting of unbearable, hot pain.  The examiner stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups, and that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups as the examination was not conducted during a flare-up.  Active and passive ROM consisted of flexion to 90 degrees and extension to 0 degrees.  Pain was noted, but found to not result in or cause functional loss.  There was also evidence of pain on weight-bearing, joint line tenderness, and no additional limitation of motion after repetitive use.  The examiner stated that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time, and that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time as the examination was not conducted after repeated use over time.  Additionally, the examiner found normal muscle strength, no muscle atrophy, no ankylosis, moderate recurrent subluxation, slight lateral instability, normal joint stability tests, no tibial and/or fibular impairments, and no meniscus condition.  A July 2016 MRI showed no ligament tears.

Based on the above-cited evidence, both lay and medical, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's right knee disability due to limitation of motion for any portion of the appeal period.  Additionally, the preponderance of the evidence is against an initial rating in excess of 10 percent prior to December 6, 2016, for right knee subluxation.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that an initial rating of 20 percent for right knee subluxation is warranted as of December 6, 2016, the date of the most recent VA examination.  See 38 C.F.R. § 4.71a, DC 5257.

During the entirety of the appeal period, there is no indication of any such limitation of motion that would warrant disability ratings in excess of 10 percent for the Veteran's right knee disability.  Specifically, flexion limited to 45 degrees or his extension limited to 15 degrees has not been met or approximated, even considering limitations due to pain.  In fact, only the September 2008 VA treatment record and March 2013 VA examination report, which was later  determined to be inadequate by the Board, reflect measurements of extension to 10 degrees, which would warrant a 10 percent initial rating.  The remaining evidence demonstrates extension to 0 degrees, which warrants a noncompensable rating.  Additionally, right knee flexion ranged from 75 to 140 degrees, which warrants a noncompensable rating.  The Board acknowledges the March 2013 VA examination report's measurement of flexion to 75 degrees with painful motion beginning at 0 degrees.  However, this examination was determined to be inadequate by the Board and, more importantly, no additional functional loss due to such painful motion was demonstrated.  Moreover, the finding is not consistent with the remaining evidence, both prior and subsequent to this examination.  In fact, the December 2016 VA examination report found flexion to 90 degrees with pain not resulting in any functional loss.  Additionally, a July 2013 VA treatment record only notes new symptoms of popping and crackling in her right knee and does not mention any increase in limitation of motion.  Therefore, based on the preponderance of the evidence, the Board finds that the current 10 percent rating adequately contemplates any functional impairment that the Veteran may experience in her right knee.

Furthermore, the Board finds that prior to December 6, 2016, the Veteran exhibited slight recurrent subluxation or lateral instability under DC 5257.  The Board observes that the terms "unstable" and "instability" are general and can have many meanings depending on context, including instability in the normal plane of motion of the joint (weakness, giving way).  Ratings based on limitation of motion, including weakness, incoordination, fatigue, etc., reasonably contemplate this type of instability.  "Lateral" instability is a specific type of instability that is demonstrated by clinical testing, such as varus and valgus stress, Lachman, Drawer, and McMurray, and which under VA law is not contemplated in a rating based on limited motion.  Although the Veteran complained of instability and reported significant instability in January 2007, any such instability based on clinical testing was found to be slight.  In fact, most of the evidence reflects that clinical testing demonstrated no lateral instability at all.  As such, the Board finds that the Veteran, at most, had slight lateral instability prior to December 6, 2016, which warrants a 10 percent rating.  However, at the December 6, 2016, VA examination, the Veteran was found to have slight lateral instability and moderate recurrent subluxation.  Therefore, based on moderate recurrent subluxation, the Board finds that a 20 percent rating is warranted from the date of this examination.  See 38 C.F.R. § 4.71a, DC 5257.

As to other alternative or additional ratings, the Board considered whether higher or separate ratings are warranted for the right knee disability for any period of time on the basis of dislocation or removal of the semilunar cartilage under DCs 5258 and 5259, respectively.  However, the evidence demonstrates no meniscal abnormalities, conditions, or procedures.

The Board considered the applicability of other DCs pertaining to knee disabilities, but finds that there are none which would provide higher ratings for which the appropriate symptomatology is shown.  In other words, there is no evidence of record of ankylosis of either knee (DC 5256), dislocation of the semilunar cartilage (DC 5258), removal of the semilunar cartilage (DC 5259), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).

The Board also considered the effect of pain and weakness in evaluating the Veteran's right knee disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  However, any such additional limitation of motion following repetitive-use testing has been considered in evaluating the Veteran's range of motion above.

In summary, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for the Veteran's traumatic chondromalacia of the right patella for the entirety of the appeal period, and against an initial rating in excess of 10 percent for right knee subluxation prior to December 6, 2016.  The preponderance of the evidence is against a higher level of compensation for this period, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  

However, with resolution of all reasonable doubt in favor of the Veteran, the Board finds that a 20 percent initial rating for right knee subluxation is warranted under DC 5257 as of December 6, 2016.  See 38 C.F.R. § 4.3.  There is no basis for any further staged rating of the Veteran's disability.

Finally, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  Claim of Entitlement to a TDIU

The Veteran also asserts she has been unemployable due to her service-connected disabilities.  In her May 2002 VA Form 21-8940, she stated that she last worked full-time on February 14, 2000.  However, in her more recent February 2013 VA 21-8940, she stated that she last worked full-time on September 15, 2010.  It appears that subsequent to the initial application for a TDIU, the Veteran was able to obtain employment as a business owner, assistant manager at Family Dollar, a cashier at Walmart, and as a bookkeeper.

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.)

In this case, service connection is in effect for adjustment reaction of adult life with anxiety and depression (rated at 10 percent from May 16, 2002; 30 percent from September 1, 2009; and 70 percent from May 8, 2012), muscle injury status post trauma (rated as noncompensable from October 12, 2001; and at 40 percent from March 25, 2014), Raynaud's Syndrome (rated as noncompensable from October 12, 2001; and at 40 percent from March 25, 2014), reflex sympathetic disorder of the right leg (rated at 10 percent from September 11, 2002; and at 20 percent from March 31, 2006), traumatic chondromalacia of the right patella (rated at 10 percent from November 14, 1992, to May 7, 2002), traumatic chondromalacia of the right patella (rated at 10 percent from May 7, 2002), left knee strain (rated at 10 percent from October 9, 2001), subluxation with residual quadriceps atrophy and knee instability of the right knee (rated at 10 percent from May 7, 2002; and herein increased to 20 percent from December 6, 2016), posterior tibial nerve of the right lower extremity (rated as noncompensable from October 12, 2001; and at 10 percent from March 25, 2014), and internal saphenous nerve of the right lower extremity (rated as noncompensable from October 12, 2001).  Thus, the schedular criteria for a TDIU are met as of May 8, 2012.  Therefore, entitlement to a TDIU turns on the determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In her May 2002 and February 2013 VA Forms 21-8940, the Veteran stated that she had previously worked as a telemarketer, homehealth aid, childcare provider, at a distribution center, as a business owner, assistant manager, cashier, and bookkeeper.  She contended that she was unable to secure or follow any substantially gainful occupation due to her right knee and leg disabilities, which caused leg pain and weakness.  She stated that she last worked full-time in September 2010 and became too disabled to work in February 2011.

In a May 2011 statement, the Veteran stated that she could not walk or stand much due to swelling and pain in her right leg.  She contended that she could not work due to pain, swelling, and weakness in her legs; and due to her depression.  She also noted that she could not carry anything and had difficulty concentrating due to pain.

Vocational records from March 2003 to May 2007 note severe pain and limitations of function in the Veteran's lower extremities.  She had not worked since July 2002 and had a history of leaving jobs because of her disabilities.  At the time, her military and civilian work history consisted of unskilled work and jobs that were physically demanding in nature.  In April 2006, the Veteran indicated that her health was the primary reason for her lack of success in some classes.  In October 2006, the Veteran reported pain that was so severe that it interfered with her ability to learn and comprehend.  As such, she no longer felt she could attend classes, and reported that her doctors told her she could not work.  However, it was noted that the Veteran's physical limitations should not interfere with her ability to do sedentary work.  In May 2007, the Veteran's employment as an assistant manager at a Family Dollar Store since April 2007 was noted.  Once she obtained her associates degree, she believed that she would be promoted to manager and subsequently to supervisor.

In a June 2007 VA examination report, the Veteran stated that she could only work part-time between 19 to 20 hours a week partly due to her right knee pain.  She noted that she was a cashier and was allowed to take frequent breaks once an hour.

In a March 2008 VA examination report, the Veteran reported that she was able to work, but was trying to find a job that would be less physically demanding.

In a January 2010 email, a vocational rehabilitation counselor stated that he was "cautiously optimistic" that the Veteran was capable of securing and sustaining gainful employment, but that she had been unable to maintain employment previously.  He then noted that "it [would] be challenging for her to re-enter the workplace and sustain employment."

A September 2010 vocational record reflects that the Veteran reported worsening of her right knee and depression.  She graduated with a bachelor's degree in accounting, but was unable to find employment in the accounting field.  As such, it was questioned whether she would be able to work at all, and noted that she very likely could not work.

A March 2013 VA examination report reflects that the Veteran's knee disabilities limit her to sedentary work.  In addition, a May 2013 VA examination report reflects that the Veteran was unable to continue with classes due to pain and associated levels of agitation and irritability.  She reported that she felt unable to work due to her pain and resulting impact upon her physical functioning.

Initially, the Board notes that, based on the history of the Veteran's service connected disabilities, she has been in receipt of a 100 percent combined schedular rating from March 25, 2014.  A TDIU rating is authorized only "where the schedular rating is less than total."  38 C.F.R. § 4.16 (a); Colayong v. West, 12 Vet. App. 524, 537 (1999).  As such, the issue of entitlement to a TDIU from March 25, 2014, is rendered moot.  Accordingly, only the appeal period prior to March 25, 2014, is presently under consideration.  

Based on the evidence of record, both lay and medical, and resolving all doubt in the Veteran's favor, the Board concludes that a TDIU is warranted as of May 8, 2012, the date that she met the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a), until March 25, 2014 (the effective date of the 100 percent combined schedular rating).  

The evidence is at least in equipoise that the Veteran's service-connected disabilities, specifically her associated right knee and mental symptoms, precluded all forms of physical employment, as well as any sedentary work during the applicable appeal period.  As reflected above, the Veteran's right knee disabilities clearly preclude physical labor.  Therefore the question becomes whether sedentary employment is also precluded.  The record shows that although she started classes to obtain her CPA license she was unable to continue the classes due to agitation and irritability, as well as her right knee disability.  Of note is the May 2013 opinion of the VA psychologist that the Veteran's physical pain, regardless of cause but including her service-connected disabilities, significantly impact her mood and ability to cope in a variety of interpersonal situations.  That psychologist concluded that the Veteran's levels of frustration, irritability, and depression would at least as likely as not result in problems communicating with others, including at work.  With resolution of any doubt in the Veteran's favor, the Board finds that even sedentary employment has been precluded during the applicable appeal period.

Accordingly, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with her education and work experience, the evidence of record is at least in equipoise as to a direct causal relationship between her service-connected disabilities and her unemployability.  On this basis, the criteria to establish entitlement to a TDIU are met, and accordingly, the claim will be granted from May 8, 2012, to March 25, 2014.


ORDER

Entitlement to an increased rating in excess of 10 percent for traumatic chondromalacia of the right patella is denied.

Entitlement to an initial rating in excess of 10 percent for right knee subluxation with residual quadriceps atrophy and knee instability is denied prior to December 6, 2016.

Entitlement to an initial rating of 20 percent, but no higher, for right knee subluxation with residual quadriceps atrophy and knee instability is granted as of December 6, 2016.

Entitlement to a TDIU as a result of service-connected disabilities from May 8, 2012, to March 25, 2014, on a schedular basis is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted to the Director, Compensation Service, for extraschedular consideration.

For a veteran to prevail on a claim for a TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration shall be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran maintains that she is unemployable due to her service-connected disabilities.  She reports that she last worked full-time on September 15, 2010.

In addition to the evidence discussed above that is relevant for the appeal period prior to May 8, 2012, a March 2003 VA examination report reflects the Veteran's report of being unable to work due to pain in her right knee.  In a September 2003 VA examination report, she reported that she could not carry heavy objects or stand for a long period of time (more than an hour).  A February 2010 VA psychiatric examination report reflects the Veteran's unemployment, GAF score of 55, and that her depressive symptoms caused significantly reduced productivity and interference in her ability to interact effectively and work efficiently.

The Board may not assign an extraschedular rating in the first instance, but it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds that the issue of an extraschedular TDIU has been raised and therefore, referral for consideration of an extraschedular rating is necessary.

Accordingly, the claim of entitlement to a TDIU on an extraschedular basis is REMANDED for the following action:

Refer the case to the Director, Compensation Service, to determine whether an extraschedular TDIU is warranted for the appeal period prior to May 8, 2012.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


